Order entered January 16, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00049-CV

                       IN RE CATHERINE KARLSENG, Appellant


                Original Proceeding from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-08-14206-K

                                          ORDER
       Before the Court are the motion of Relator, Catherine Karlseng, for emergency relief and

the petition of Relator, Catherine Karlseng, for writ of mandamus. The Court requests that Real

Parties in Interest and Respondent file any responses to motion for emergency relief and to the

petition for writ of mandamus by January 23, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE